Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This action is in response to the submission of 02/22/2021. Claims 31-50 are newly presented and pending. Claims 1-30 have been canceled by the Applicant.

Claims are in a condition for allowance subject to receipt of a Terminal Disclaimer (TD) with respect to issued patent 10,958,975 in the parent application. To expedite prosecution, Examiner contacted Mr. Ingerman, requesting said TD. The TD was received and approved by the Office.

Typographical error "The system of claim 51" in claim 50 is corrected to read "the system of claim 41" via an Examiner's amendment.


Examiner’s Amendment


Typographical error "The system of claim 51" in claim 50 is corrected to read "the system of claim 41".



Please amend claim 50 as follows:


In Claim 50:  

Line 1, after “The system of claim”  delete “51”

Line 1, after “The system of claim”  insert - - 41 - -


Allowable Subject Matter

Claims 31-50 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 31 and 41 (and their respective dependent claims) are allowed. 

None of the prior art of record, available to the Examiner at this time, such as Prasad et al., USPN 9,940,188, Aurora et al., USPGPUB 2015/0215382, and Mate USPGPUB .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on 571-272-19151915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James R Marandi/
Primary Examiner, Art Unit 2421